Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US Patent No. 10,623,101) in view of Rickman et al (US Pub. No. 2017/0117966).
Regarding claim 13, Morris et al teaches a laser module, shown on Fig. 4, comprising: 
a plurality of lasers (VCSEL array), the laser module having a QSFP-DD form factor (see col. 3, lines 28-32; see also col. 2, lines 42-44), with a first end comprising an electrical interface (402), and a second end comprising an optical interface (404, 406), the optical interface comprising a plurality of fibers (see col. 3, lines 32-36).
Morris et al teaches laser module configured to supply light through a first fiber of the plurality of fibers and differs from the claimed invention in that Morris et al does not specifically teach that the light is an unmodulated light.  However, it is well known in optical communication system to provide unmodulated light.  Rickman et al teaches optical communication system comprising optical light source which generate unmodulated light (see paragraph [0052]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the laser 
Regarding claim 14, wherein the optical interface includes a Multi-fiber Push On connector comprising the plurality of fibers (see col. 6, lines 59-62).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (US Patent No. 10,623,101) in view of Rickman et al (US Pub. No. 2017/0117966) and further in view of Wong et al (US Pub. No. 2018/0335577).
Regarding claim 15, the combination of Morris et al and Rickman et al teaches plurality of fibers wherein the laser module is configured to supply unmodulated light through the fibers and differs from the claimed invention in that the combination does not specifically teach that the plurality of fibers includes 32 fibers.  Wong et al teaches (MPO) Multi-fiber Push On connector comprising the plurality of fibers including 32 fibers (see paragraph [0003]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the combination by providing MPO connector to provide 32 fiber, as taught by Wong et al, in order to increase unmodulated light in a single connector which would in turn increase transmission bandwidth once the lights are modulated.
Regarding claim 16, in view of the above combination, Richman et al teaches that wherein the laser module is configured to supply, at the optical interface: unmodulated light at a first wavelength at the first fiber of the optical interface, and unmodulated light at a second wavelength at a second fiber of the optical interface, the second wavelength differing from the first wavelength by at least 0.1 nm (see paragraph [0129]).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shastri et al (US Pub. No. 2019/0086618) in view of Kim et al (US Pub. No. 2009/0116848).
Regarding claim 18, Shastri et al teaches a system, comprising: 
an enclosure having a faceplate (Fig. 1); 
an optical-electronic switch module (22) in the enclosure; and 
a plurality of laser modules (40-1, 40-2, 40-3 and 40-4), wherein the optical-electronic switch module comprises: a switch integrated circuit (22); and a plurality of optical engines (52), co-packaged with the switch integrated circuit, and wherein a first optical engine of the plurality of optical engines is configured: to convert optical data signals to electrical data signals; and to convert electrical data signals to optical data signals, using light from a first laser module of the plurality of laser modules.
a plurality of laser modules (40-1, 40-2, 40-3 and 40-4) connected to the optical-electronic switch module through optical fibers, wherein the optical-electronic switch module comprises: a switch integrated circuit; and a plurality of optical engines, co-packaged with the switch integrated circuit, and wherein a first optical engine of the plurality of optical engines is configured: to convert optical data signals to electrical data signals (see paragraph [0059]; optical signal received from laser engine is converted to electrical signal at output 14).
Shastri et al teaches optical engines configured to convert optical data signals to electrical data signals and differs from the claimed invention in that Shastri et al does not specifically teach .

Allowable Subject Matter
Claims 1-12 are allowed.
Regarding claim 1, Morris et al (US Patent No. 10,623,101) teaches a laser module, shown on Fig. 4, comprising: 
a plurality of lasers (VCSEL array), the laser module having a QSFP-DD form factor (see col. 3, lines 28-32; see also col. 2, lines 42-44), with a first end comprising an electrical interface (402), and a second end comprising an optical interface (404, 406), the optical interface comprising a plurality of fibers (see col. 3, lines 32-36).
Wong et al (US Pub. No. 2018/0335577) teaches (MPO) Multi-fiber Push On connector comprising the plurality of fibers including 32 fibers (see paragraph [0003]).
Rickman et al (US Pub. No. 2017/0117966) teaches optical communication system comprising optical light source which generate unmodulated light (see paragraph [0052]).
Earl et al (US Pub. No. 2016/0072602) teaches an enclosure having a faceplate and a first optical connector, in the faceplate; (see Fig. 1A).
However, none of the prior art cited alone or in combination provides the motivation to teach:
a loopback fiber cable, connected between the laser module and the first optical connector, the faceplate forming an exterior boundary of the enclosure, the laser module having a first end comprising an electrical interface, and a second end comprising an optical interface, the first end of the laser module being engaged in a receptacle in the faceplate, the second end of the laser module extending outside the faceplate, the laser module being configured to receive electrical power through the electrical interface, and to produce unmodulated light at the optical interface, the loopback fiber cable and the first optical connector being configured to route the unmodulated light back into the enclosure.

Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Salsi (US Pub. No. 2018/0109348) is cited to show optical transceiver with external laser source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637